The opinion of the Court was delivered by
Manning, J.
This action is described by the plaintiff as a suit “for . a settlement of accounts and cumulated therewith an action in dam-, ages for breach of contract and for slander and defamation of character.”
The plaintiff is a lawyer practising in the courts of Tensas. The defendant owns with her children a plantation in that parish and lives in Adams county, Mississippi. She employed the plaintiff in 1878 to take charge of the succession of her deceased husband which she was then administering. The property consisted of a plantation and the usual movables. He was not only to attend to her legal business, but to be her agent and general business-nnm besides, to secure a factor for her who rvould supply the plantation, to lease the plantation' and ■ collect the rents, in other words to be her factotum as country lawyers usually are for impecunious clients who own plantations and who do not own anything else.
The property had already been mortgaged and was under a lease for three years, but the tenant had not paid the rent for the first year and had made partial default on the rent of the second. Suits were promptly instituted and prosecuted successfully and near ten thousand -dollars realized.
Then followed overhauling the succession matters and preparing the accounts,' and other leases of the plantation or arrangement with the negro labourers for its cultivation, and finally the great overflow of 1882. Throughout this time down to the spring of 1883 the plaintiff • continued rendering his services as lawyer, accountant, land-steward, *811agent, business-man, and when he was discharged, the property was ■nut of debt and was yielding a satisfactory rental. For his services during these live and a half years charges were made which are contested. The sums realized by his administration of the business, including the rental for 1883 which he had already arranged, amount to over thirty thousand dollars.
The jury rendered a verdict for the plaintiff for one thousand dollars as damages for the alleged slander, and in the matter of accounts •adjusted them by giving to each certain items enumerated in'the verdict.
If the plaintiff had been slandered by the defendant as alleged we ■should not hesitate to affirm the judgment upon that branch of the ■case, but no evidence was introduced sustaining that charge save the existence of vague rumors floating in the community not traced to her, •and she as a witness emphatically denies that she ever used the opprobrious language attributed to her.
Upon the other branch of the case we are not disposed to disturb the adjustment made by the jury, composed as the plaintiff says “of the most intelligent men of the parish who sat patiently throughout the trial for near a week.” The largest items and the most objectionable were included in an account made by the plaintiff and rendered the defendant, and were not objected to by her. Her silence then closes her mouth now. ■
It is therefore ordered and decreed that the item, of one thousand dollars damages for slander be eliminated from the verdict of the jury and the judgment of the lower court, and as thus amended that it be .affirmed, the plaintiff paying the costs of appeal.